Case 2:21-cv-00055-SPC-MRM Document 8 Filed 07/20/21 Page 1 of 3 PageID 16




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

DOUGLAS DAVID BREWER and
TONKIN GULF,

            Plaintiffs,

v.                                               Case No: 2:21-cv-55-SPC-MRM

DEPARTMENT OF VETERANS
AFFAIRS,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is a sua sponte review of the case. There are several

issues the Court must address.

       To start, the Complaint does not allege subject-matter jurisdiction.

Federal courts have an obligation to ensure their jurisdiction sua sponte

when—as here—it is lacking. Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d

405, 410 (11th Cir. 1999). In all, Plaintiffs allege the Defendant Department

of Veterans Affairs (“VA”) “did knowingly and with malice discriminate against

Vietnam War veterans with campaign and service medals between the years




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:21-cv-00055-SPC-MRM Document 8 Filed 07/20/21 Page 2 of 3 PageID 17




of 2003-present by withholding compensation for agent orange exposure.”

(Doc. 1 at 1). Yet the cause of action is unclear. And the Complaint does not

attempt to allege any basis for the Court’s jurisdiction. Because Plaintiffs

failed to carry their burden to establish subject-matter jurisdiction, the Court

dismisses without prejudice. See Travaglio v. Am. Express Co., 735 F.3d 1266,

2168-69 (11th Cir. 2013) (“When a plaintiff files suit in federal court, she must

allege facts that, if true, show federal subject matter jurisdiction over her case

exists.”).

       Given the dismissal, the Court denies Plaintiffs’ Motion for Default

Judgment as moot. The Court notes Plaintiffs’ Motion is in the form of a letter,

which is improper. Local Rule 3.01(j) (“A party must not use a letter, email, or

the like to request relief.”). If they intend to proceed pro se, Plaintiffs should

review the Court’s Guide to Proceeding Without a Lawyer, which is available

on the Court’s website.2 A matter addressed in that Guide is the fact Plaintiff

David Brewer cannot represent both Plaintiffs pro se. While free to represent

himself pro se, Brewer cannot represent the other Plaintiff, Tonkin Gulf

(Yankee Station) Naval Personnel, unless he is a lawyer. Local Rule 2.02(b)(2)

(“A party, other than a natural person, can appear through the lawyer only.”).




2 See https://www.flmd.uscourts.gov/sites/flmd/files/documents/flmd-guide-for-proceeding-
without-a-lawyer.pdf.




                                           2
Case 2:21-cv-00055-SPC-MRM Document 8 Filed 07/20/21 Page 3 of 3 PageID 18




      Finally, Plaintiffs should review the Federal Rules of Civil Procedure as

they relate to service. Plaintiffs attempted to execute service by personally

serving a VA law librarian. (Doc. 6). The Federal Rules provide specific

requirements on how to serve a United States entity, and the attempted service

here falls short. See Fed. R. Civ. P. 4(i).

      Accordingly, it is now

      ORDERED:

      1. Plaintiffs’ Complaint (Doc. 1) is DISMISSED without prejudice for

         lack of subject-matter jurisdiction.

      2. Plaintiffs may file an amended complaint consistent with this Order

         on or before August 3, 2021. The failure to do so will result in

         the case being closed without further notice.

      3. Plaintiffs’ Motion for Default Judgment (Doc. 7) is DENIED as moot.

      DONE and ORDERED in Fort Myers, Florida on July 20, 2021.




Copies: All Parties of Record




                                         3
